968 F.2d 1216
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sam SCAFFIDI, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-3679.
United States Court of Appeals, Sixth Circuit.
June 23, 1992.

1
Before NELSON and NORRIS, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
This appeal was brought by the petitioner from the district court's denial of his motion to vacate and set aside his sentence under 28 U.S.C. § 2255.   A suggestion of death has been filed indicating that the petitioner died on May 26, 1992.   The appeal is now moot.


3
Therefore, it is ORDERED that this appeal is dismissed as moot.



*
 The Honorable Charles W. Joiner, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation